Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             DETAILED ACTION
Claims 1-20 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is lack of antecedent basis in claims 1-20 for “a PPDU” (each link has a PPDU or multiple communication links are using different PPDU) in the last line of claim 1 (Lines 7-9) rendering the scope of the claims indefinite. For the purpose of examination of the claims on their merits, the claims are interpreted as reciting “the PPDU” (See claims 12 and 16).
Also independent claims are using “multiple communication links” and claims recites “communication links”. Examiner recommend to use terms are defined initially in claims “multiple communication [link]” to have consistency in claims.
Appropriate correction is required to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil et al. (US 2020/0288523 A1 which also supports provisional application 62/816,028).

Regarding claim 1, Patil discloses a communications circuit comprising: a multi-link device (MILD) including processing circuitry to communicate signals with one of a plurality of remote devices over multiple communications links ) (Fig. 1, [0085]-[0088] disclosing multi-link APs 105 and STAs 115; [0091] “To support the described multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc.).”),
 wherein the MILD and the one of the remote devices are to operate in first and second communication-specific configurations which are respectively (Fig. 2, 205a and 205b, [0096], [0096] disclosing “WLAN 200 may support multi-link aggregation such that AP 105-a and STA 115-a may communicate in parallel over two or more links (e.g., link 205-a and link 205-b). STA 115-a may thus receive packets (e.g., MPDUs) over both link 205-a and link 205-b from AP 105-a. Such parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time.”):

 transmitting a physical layer convergence procedure protocol data unit (PPDU) in one of the links while a PPDU is communicated in another one of the links (Paragraphs 0107, 0124, 0152, 0157, 0162, 0164, 0171,0174, 0182-0184 and  [0091] “To support the described multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc”; Fig. 11, 1101, [0151]-[0152] disclosing multi-link aggregation scheme 1101 and “PPDUs may be synchronized in the synchronized scheme as well. A synchronized multi-link aggregation scheme may generate a single PPDU or separate PPDUs. When generating separate PPDUs, each PPDU may be generated to have the same start and end times. Therefore, the multiple PPDUs may be independent and separate, but still synchronized.” Then, each PHY entity may transmit the PPDU on its link);
 and communicating a PPDU in a first one of the respective communications links with an ending time set based on a PPDU communicated in a second one of the respective communications links (Paragraphs 0107, 0124, 0152, 0157, 0162, 0164, 0171,0174, 0182-0184 disclose PPDUs may be synchronized in the synchronized scheme as well. A synchronized multi-link aggregation scheme may generate a single PPDU or separate PPDUs. When generating separate PPDUs, each PPDU may be generated to have the same start and end times. Therefore, the multiple PPDUs may be independent and separate, but still synchronized. Each link may have its own primary channel. each link may have a corresponding PSDU, regardless of whether the PSDUs are carried in a single or multiple PPDUs. In the unified design, each MAC may provide a PSDU. The transmit parameters (e.g., MCS, bandwidth, etc.) for each PSDU may be based on the link conditions. Further paragraph 0157, 0162 disclose the client may transmit a single punctured PPDU. For a punctured PPDU, the client may transmit a single PPDU). 
Regarding claims 12 and 16, Patil discloses an apparatus comprising: a communications circuit configured and arranged to communicate with a plurality of remote devices over multiple communications links; a multi-link device (MLD) including processing circuitry configured (Paragraph 0021 discloses an apparatus comprising a processor and a memory to perform the instructions) in response to both the MLD and the one of the remote devices being configured for concurrent transmission and reception of signals over respective communications links (Fig. 1, paragraph [0085]-[0088] disclosing a wireless link may refer to a communication path between devices, and each link may support one or more channels or logical entities that support multiplexing of data, such that during at least some duration of time, transmissions or portions of transmission may occur over both links concurrently, either synchronously, or asynchronously. Such parallel communications, while benefiting the system in terms of throughput, may increase the complexity of the system. As an example, two devices (e.g., a station (STA) and an access point (AP), two STAs, etc.) may communicate over two or more adjacent links. (Fig. 2, 205a and 205b, [0096], [0096] disclosing “WLAN 200 may support multi-link aggregation such that AP 105-a and STA 115-a may communicate in parallel over two or more links (e.g., link 205-a and link 205-b). STA 115-a may thus receive packets (e.g., MPDUs) over both link 205-a and link 205-b from AP 105-a. Such parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time)),
communicating physical layer convergence procedure protocol data units (PPDUs) in respective ones of the communications links, including transmitting a PPDU in one of the links while a PPDU is communicated in another one of the links (Paragraphs 0107, 0124, 0152, 0157, 0162, 0164, 0171,0174, 0182-0184 and  [0091] “To support the described multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc”; Fig. 11, 1101, [0151]-[0152] disclosing multi-link aggregation scheme 1101 and “PPDUs may be synchronized in the synchronized scheme as well. A synchronized multi-link aggregation scheme may generate a single PPDU or separate PPDUs. When generating separate PPDUs, each PPDU may be generated to have the same start and end times. Therefore, the multiple PPDUs may be independent and separate, but still synchronized.” Then, each PHY entity may transmit the PPDU on its link);

and in response to one of the MLD and the one of the remote devices being configured for concurrent transmission and reception of signals over respective communications links (Paragraphs 0085-0089 disclose the multi-link aggregation may be referred to as packet-based. In packet-based aggregation, frames of a single traffic flow (e.g., all traffic associated with a given traffic identifier (TID)) may be sent concurrently across multiple communication links 120 (e.g., on multiple channels),

and to the other one of the MLD and the one of the remote devices not having capability for concurrent transmission and reception of signals over the respective communications links (Paragraph 0083, 0101 disclose interference may be induced due to concurrent transmission and reception (e.g., assuming that wireless communications system supports half-duplex communications). Generally, a transmission by a STA on a first link may affect reception at the STA on an adjacent, second link. Wireless devices described herein may also implement techniques to reduce ACI-related issues based on concurrent or simultaneous transmission and reception. In a first example, the STA and a serving AP may manage control response transmission. For example, while a transmission on a first link is active, a recipient STA may not transmit (e.g., by determining to refrain from transmitting) a control response on a second, adjacent link to the transmitting STA. Paragraph 0091 recites multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc.).

 and communicating a PPDU in a first one of the respective communications links with an ending time set based on a PPDU communicated in a second one of the respective communications links (Paragraphs 0107, 0124, 0152, 0157, 0162, 0164, 0171,0174, 0182-0184 disclose PPDUs may be synchronized in the synchronized scheme as well. A synchronized multi-link aggregation scheme may generate a single PPDU or separate PPDUs. When generating separate PPDUs, each PPDU may be generated to have the same start and end times. Therefore, the multiple PPDUs may be independent and separate, but still synchronized. Each link may have its own primary channel. each link may have a corresponding PSDU, regardless of whether the PSDUs are carried in a single or multiple PPDUs. In the unified design, each MAC may provide a PSDU. The transmit parameters (e.g., MCS, bandwidth, etc.) for each PSDU may be based on the link conditions. Further paragraph 0157, 0162 disclose the client may transmit a single punctured PPDU. For a punctured PPDU, the client may transmit a single PPDU). 

Regarding claim 2, Patil discloses wherein the MLD is configured to operate in the first communication-specific configuration in response to both the MLD and the one of the remote devices being configured for concurrent transmission and reception of signals over respective communications links (Fig. 1, paragraph [0085]-[0088] disclosing a wireless link may refer to a communication path between devices, and each link may support one or more channels or logical entities that support multiplexing of data, such that during at least some duration of time, transmissions or portions of transmission may occur over both links concurrently, either synchronously, or asynchronously. Such parallel communications, while benefiting the system in terms of throughput, may increase the complexity of the system. As an example, two devices (e.g., a station (STA) and an access point (AP), two STAs, etc.) may communicate over two or more adjacent links. (Fig. 2, 205a and 205b, [0096], [0096] disclosing “WLAN 200 may support multi-link aggregation such that AP 105-a and STA 115-a may communicate in parallel over two or more links (e.g., link 205-a and link 205-b). STA 115-a may thus receive packets (e.g., MPDUs) over both link 205-a and link 205-b from AP 105-a. Such parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time)).
Regarding claim 3, Patil discloses wherein the MLD is configured to operate in the second communication-specific configuration in response to: a first one of the MLD and the one of the remote devices being configured for concurrent transmission and reception of signals over respective communications links (Fig. 1, paragraph [0085]-[0088] disclosing a wireless link may refer to a communication path between devices, and each link may support one or more channels or logical entities that support multiplexing of data, such that during at least some duration of time, transmissions or portions of transmission may occur over both links concurrently, either synchronously, or asynchronously. Such parallel communications, while benefiting the system in terms of throughput, may increase the complexity of the system. As an example, two devices (e.g., a station (STA) and an access point (AP), two STAs, etc.) may communicate over two or more adjacent links. (Fig. 2, 205a and 205b, [0096], [0096] disclosing “WLAN 200 may support multi-link aggregation such that AP 105-a and STA 115-a may communicate in parallel over two or more links (e.g., link 205-a and link 205-b). STA 115-a may thus receive packets (e.g., MPDUs) over both link 205-a and link 205-b from AP 105-a. Such parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time)),
 and a second one of the MLD and the one of the remote devices not having capability for concurrent transmission and reception of signals over the respective communications links (Paragraph 0083, 0101 disclose interference may be induced due to concurrent transmission and reception (e.g., assuming that wireless communications system supports half-duplex communications). Generally, a transmission by a STA on a first link may affect reception at the STA on an adjacent, second link. Wireless devices described herein may also implement techniques to reduce ACI-related issues based on concurrent or simultaneous transmission and reception. In a first example, the STA and a serving AP may manage control response transmission. For example, while a transmission on a first link is active, a recipient STA may not transmit (e.g., by determining to refrain from transmitting) a control response on a second, adjacent link to the transmitting STA. Paragraph 0091 recites multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc.).

Regarding claim 4, Patil discloses wherein the MLD is configured to: operate in the first communication-specific configuration in response to both the MLD and the one of the remote devices being configured for concurrent transmission and reception of signals over respective communications links (Fig. 1, paragraph [0085]-[0088] disclosing a wireless link may refer to a communication path between devices, and each link may support one or more channels or logical entities that support multiplexing of data, such that during at least some duration of time, transmissions or portions of transmission may occur over both links concurrently, either synchronously, or asynchronously. Such parallel communications, while benefiting the system in terms of throughput, may increase the complexity of the system. As an example, two devices (e.g., a station (STA) and an access point (AP), two STAs, etc.) may communicate over two or more adjacent links. (Fig. 2, 205a and 205b, [0096], [0096] disclosing “WLAN 200 may support multi-link aggregation such that AP 105-a and STA 115-a may communicate in parallel over two or more links (e.g., link 205-a and link 205-b). STA 115-a may thus receive packets (e.g., MPDUs) over both link 205-a and link 205-b from AP 105-a. Such parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time)); 
 and operate in the second communication-specific configuration in response to: a first one of the MLD and the one of the remote devices being configured for concurrent transmission and reception of signals over respective communications links (Fig. 1, paragraph [0085]-[0088], 0096)

 and a second one of the MLD and the one of the remote devices not having capability for concurrent transmission and reception of signals over the respective communications links (Paragraph 0083, 0101 disclose interference may be induced due to concurrent transmission and reception (e.g., assuming that wireless communications system supports half-duplex communications). Generally, a transmission by a STA on a first link may affect reception at the STA on an adjacent, second link. Wireless devices described herein may also implement techniques to reduce ACI-related issues based on concurrent or simultaneous transmission and reception. In a first example, the STA and a serving AP may manage control response transmission. For example, while a transmission on a first link is active, a recipient STA may not transmit (e.g., by determining to refrain from transmitting) a control response on a second, adjacent link to the transmitting STA. Paragraph 0091 recites multi-link aggregation techniques, APs 105 and STAs 115 may exchange supported aggregation capability information (e.g. supported aggregation type, supported frequency bands, etc.).

Regarding claims 5, 13 and 17, Patil discloses wherein the MLD is configured to communicate the PPDU in the first one of the respective communications links with an ending time set based on the PPDU communicated in the second one of the respective communications links by (Paragraphs 0107, 0124, 0152, 0157, 0162, 0164, 0171,0174, 0182-0184 disclose PPDUs may be synchronized in the synchronized scheme as well. A synchronized multi-link aggregation scheme may generate a single PPDU or separate PPDUs. When generating separate PPDUs, each PPDU may be generated to have the same start and end times. Therefore, the multiple PPDUs may be independent and separate, but still synchronized. Each link may have its own primary channel. each link may have a corresponding PSDU, regardless of whether the PSDUs are carried in a single or multiple PPDUs. In the unified design, each MAC may provide a PSDU. The transmit parameters (e.g., MCS, bandwidth, etc.) for each PSDU may be based on the link conditions. Further paragraph 0157, 0162 disclose the client may transmit a single punctured PPDU. For a punctured PPDU, the client may transmit a single PPDU):

 in response to the PPDUs in the first and second links not soliciting an Ack/BA (acknowledge/block acknowledge) response in accordance with a short inter-frame space (SIFS) time interval (Paragraphs 0082, 0102, 0114), setting the ending time of the PPDU in the first link without reference to an ending time of the PPDU in the second link (Paragraphs 0096, 0106, 0116 disclose parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time. Further paragraph 0205 disclose during a first time period, a CCA procedure on the first wireless link and the second wireless link, determine, based on the performed CCA procedure, to transmit on the first wireless link and refrain from transmitting on the second wireless link, modify, for a second time period based on the determining, a transmission parameter for the first wireless link, or a CCA parameter for the second wireless link, or a combination thereof, and perform, during the second time period based on the modifying, the CCA procedure on the second wireless link and transmission of at least a first portion of the message on the first wireless link);
 in response to the PPDU in the first link soliciting an Ack/BA response in accordance with the SIFS, setting an ending time of the PPDU in the second link as not later than an ending time of the PPDU in the first link (Paragraph 0083, 0112, 0116,  disclose the STA and serving AP may implement techniques to terminate both transmissions on the two links at the same or substantially the same time. Once the STA is finished transmitting on all of the links of the multilink aggregation, the STA may solicit a return transmission from the recipient AP (e.g., by transmitting a block acknowledgment request (BAR)), and the AP may respond with the return transmission (e.g., a block acknowledgment (BA)) on one or both of the links. Fig. 2 discloses WLAN 200 may support multi-link aggregation such that AP 105-a and STA 115-a may communicate in parallel over two or more links (e.g., link 205-a and link 205-b). STA 115-a may thus receive packets (e.g., MPDUs) over both link 205-a and link 205-b from AP 105-a. Such parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time. AP 105-a may coordinate target wake times (TWTs) to synchronize the uplink and downlink transmissions. The synchronization of parallel communications may be across links and may include an offset of communications on different links or the communications may overlap);
 and in response to both of the PPDUs in the first and second links soliciting Ack/BA responses in accordance with the SIFS, setting the ending time of the PPDUs to the same ending time (Paragraph 0206, 0268, 0287 disclose configure a first data unit including a first portion of a message to be transmitted on the first wireless link and a second data unit including a second portion of the message to be transmitted on the second wireless link, the first data unit and the second data unit scheduled to terminate at a same time, transmit, to the second wireless device based on the configuring, the first data unit on the first wireless link and the second data unit on the second wireless link, and transmit, to the second wireless device, a signal to solicit an acknowledgement or negative acknowledgement for the first data unit, or the second data unit, or a combination thereof).

Regarding claim 6, Patil discloses wherein the MLD is configured to, in response to both the MLD and the one of the remote devices being configured for concurrent transmission and reception of signals over respective communications links (Fig. 1, paragraph [0085]-[0088] disclosing a wireless link may refer to a communication path between devices, and each link may support one or more channels or logical entities that support multiplexing of data, such that during at least some duration of time, transmissions or portions of transmission may occur over both links concurrently, either synchronously, or asynchronously. Such parallel communications, while benefiting the system in terms of throughput, may increase the complexity of the system. As an example, two devices (e.g., a station (STA) and an access point (AP), two STAs, etc.) may communicate over two or more adjacent links. (Fig. 2, 205a and 205b, [0096], [0096] disclosing “WLAN 200 may support multi-link aggregation such that AP 105-a and STA 115-a may communicate in parallel over two or more links (e.g., link 205-a and link 205-b). STA 115-a may thus receive packets (e.g., MPDUs) over both link 205-a and link 205-b from AP 105-a. Such parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time));
set the ending time of the PPDU communicated in one of the links without reference to an ending time of the PPDU in the other one of the links (Paragraph 0083, 0112, 0116,  disclose the STA and serving AP may implement techniques to terminate both transmissions on the two links at the same or substantially the same time. Once the STA is finished transmitting on all of the links of the multilink aggregation, the STA may solicit a return transmission from the recipient AP (e.g., by transmitting a block acknowledgment request (BAR)), and the AP may respond with the return transmission (e.g., a block acknowledgment (BA)) on one or both of the links. Fig. 2 discloses WLAN 200 may support multi-link aggregation such that AP 105-a and STA 115-a may communicate in parallel over two or more links (e.g., link 205-a and link 205-b). STA 115-a may thus receive packets (e.g., MPDUs) over both link 205-a and link 205-b from AP 105-a. Such parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time. AP 105-a may coordinate target wake times (TWTs) to synchronize the uplink and downlink transmissions. The synchronization of parallel communications may be across links and may include an offset of communications on different links or the communications may overlap). 

Regarding claim 7, Patil discloses wherein the MLD is configured and arranged to facilitate the communication of signals between the MLD and one of the remote devices by, in response to at least one of the remote devices requiring non-multi-link communications over a single link, communicating with the at least one of the remote devices over the single link (Paragraphs 0101 discloses  a full duplex capable STA 115-a may transmit uplink and receive downlink concurrently on a single link (e.g., link 205-a). In some cases, when a single link is using full duplexing, the single link may appear to operate as two links because of the concurrent uplink and downlink transmissions. Full duplexing on a single link may include each duplex link utilizing the full operating bandwidth or being on different subchannels, or using different resource units within the operating bandwidth, for example, depending on the radio frequency filtering capabilities of one or more of the wireless devices). 
Regarding claim 9, Patil discloses wherein the MILD is configured to communicate the PPDU in the first one of the respective communications links with an ending time set based on the PPDU communicated in the second one of the respective communications links by (Paragraphs 0107, 0124, 0152, 0157, 0162, 0164, 0171,0174, 0182-0184 disclose PPDUs may be synchronized in the synchronized scheme as well. A synchronized multi-link aggregation scheme may generate a single PPDU or separate PPDUs. When generating separate PPDUs, each PPDU may be generated to have the same start and end times. Therefore, the multiple PPDUs may be independent and separate, but still synchronized. Each link may have its own primary channel. each link may have a corresponding PSDU, regardless of whether the PSDUs are carried in a single or multiple PPDUs. In the unified design, each MAC may provide a PSDU. The transmit parameters (e.g., MCS, bandwidth, etc.) for each PSDU may be based on the link conditions. Further paragraph 0157, 0162 disclose the client may transmit a single punctured PPDU. For a punctured PPDU, the client may transmit a single PPDU)
 setting the ending time of the PPDU in the first link without reference to an ending time of the PPDU in the second link (Paragraphs 0096, 0106, 0116 disclose parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time. Further paragraph 0205 disclose during a first time period, a CCA procedure on the first wireless link and the second wireless link, determine, based on the performed CCA procedure, to transmit on the first wireless link and refrain from transmitting on the second wireless link, modify, for a second time period based on the determining, a transmission parameter for the first wireless link, or a CCA parameter for the second wireless link, or a combination thereof, and perform, during the second time period based on the modifying, the CCA procedure on the second wireless link and transmission of at least a first portion of the message on the first wireless link), in response to the PPDUs in the first and second links not soliciting an Ack/BA response in accordance with a SIFS time interval (Paragraphs 0082, 0102, 0114). 
Regarding claim 10, Patil discloses wherein the MILD is configured to communicate the PPDU in the first one of the respective communications links with an ending time set based on the PPDU communicated in the second one of the respective communications links by (Paragraphs 0107, 0124, 0152, 0157, 0162, 0164, 0171,0174, 0182-0184 disclose PPDUs may be synchronized in the synchronized scheme as well. A synchronized multi-link aggregation scheme may generate a single PPDU or separate PPDUs. When generating separate PPDUs, each PPDU may be generated to have the same start and end times. Therefore, the multiple PPDUs may be independent and separate, but still synchronized. Each link may have its own primary channel. each link may have a corresponding PSDU, regardless of whether the PSDUs are carried in a single or multiple PPDUs. In the unified design, each MAC may provide a PSDU. The transmit parameters (e.g., MCS, bandwidth, etc.) for each PSDU may be based on the link conditions. Further paragraph 0157, 0162 disclose the client may transmit a single punctured PPDU. For a punctured PPDU, the client may transmit a single PPDU)
 setting the ending time of the PPDU in the second link as not later than an ending time of the PPDU in the first link (Paragraphs 0096, 0106, 0116 disclose parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time. Further paragraph 0205 disclose during a first time period, a CCA procedure on the first wireless link and the second wireless link, determine, based on the performed CCA procedure, to transmit on the first wireless link and refrain from transmitting on the second wireless link, modify, for a second time period based on the determining, a transmission parameter for the first wireless link, or a CCA parameter for the second wireless link, or a combination thereof, and perform, during the second time period based on the modifying, the CCA procedure on the second wireless link and transmission of at least a first portion of the message on the first wireless link), in response to the PPDUs in the first link soliciting an Ack/BA response in accordance with a SIFS time interval (Paragraphs 0082, 0102, 0114). 

Regarding claim 11, Patil discloses wherein the MILD is configured to communicate the PPDU in the first one of the respective communications links with an ending time set based on the PPDU communicated in the second one of the respective communications links by (Paragraphs 0107, 0124, 0152, 0157, 0162, 0164, 0171,0174, 0182-0184 disclose PPDUs may be synchronized in the synchronized scheme as well. A synchronized multi-link aggregation scheme may generate a single PPDU or separate PPDUs. When generating separate PPDUs, each PPDU may be generated to have the same start and end times. Therefore, the multiple PPDUs may be independent and separate, but still synchronized. Each link may have its own primary channel. each link may have a corresponding PSDU, regardless of whether the PSDUs are carried in a single or multiple PPDUs. In the unified design, each MAC may provide a PSDU. The transmit parameters (e.g., MCS, bandwidth, etc.) for each PSDU may be based on the link conditions. Further paragraph 0157, 0162 disclose the client may transmit a single punctured PPDU. For a punctured PPDU, the client may transmit a single PPDU)
 setting the ending time of the PPDU in the second link as not later than an ending time of the PPDU in the first link, in response to the PPDU in the first link soliciting an ack/ba response (Paragraph 0083, 0112, 0116,  disclose the STA and serving AP may implement techniques to terminate both transmissions on the two links at the same or substantially the same time. Once the STA is finished transmitting on all of the links of the multilink aggregation, the STA may solicit a return transmission from the recipient AP (e.g., by transmitting a block acknowledgment request (BAR)), and the AP may respond with the return transmission (e.g., a block acknowledgment (BA)) on one or both of the links. Fig. 2 discloses WLAN 200 may support multi-link aggregation such that AP 105-a and STA 115-a may communicate in parallel over two or more links (e.g., link 205-a and link 205-b). STA 115-a may thus receive packets (e.g., MPDUs) over both link 205-a and link 205-b from AP 105-a. Such parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time. AP 105-a may coordinate target wake times (TWTs) to synchronize the uplink and downlink transmissions  with a common SIFS time interval (Paragraph 0082-0083 disclose  in a second example, a STA may utilize short interframe space (SIFS) transmission bursting with regular sampling. Between transmission bursts (e.g., in a SIFS period of silence from transmission on the first link), the second link may be checked for idle status. If the STA detects that the second link is idle during the SIFS period, then the wireless device may aggregate the second link with the first link, as the second link may be available for transmission. The STA 115 may check (e.g., perform measurements on) the transmission medium on the second link 205 during periods of silence from the first link 205 (Paragraph 0102, 0114). 
Regarding claim 14, Patil discloses wherein the MLD is configured to communicate the PPDUs in respective ones of the communications links using a backoff procedure, including delaying communications of a first PPDU in one of the communications links based on communications in another one of the communications links (Paragraphs 0083, 0111 discloses the lower power transmission 310 may be transmitted with a reduced transmission power such that the transmission 310 is below an ED threshold at the second link 305-b. Therefore, when the OBSS transmission 320 stops at 330, the wireless device may be able to begin transmitting on the second link 305-b. By reducing the transmission power on the first link 305-a, the ACI 325 affecting the second link 305-b may not be great enough (e.g., have a strong enough signal strength) to prevent the wireless device from transmitting on the second link 305-b).
Regarding claim 15, Patil discloses wherein the MLD is configured to communicate the first PPDU in response to determining that communication of the PPDU will not interfere with communication of a PPDU in a corresponding communication link (Paragraphs 0116, 0152, 0160 and 0171).
Regarding claim 18, Patil discloses including setting the ending time of the PPDU communicated in one of the links without reference to an ending time of the PPDU in the other one of the links, in response to both the MLD and the one of the remote devices being configured for concurrent transmission and reception of signals over respective communications links (Fig. 1, paragraph [0085]-[0088] disclosing a wireless link may refer to a communication path between devices, and each link may support one or more channels or logical entities that support multiplexing of data, such that during at least some duration of time, transmissions or portions of transmission may occur over both links concurrently, either synchronously, or asynchronously. Such parallel communications, while benefiting the system in terms of throughput, may increase the complexity of the system. As an example, two devices (e.g., a station (STA) and an access point (AP), two STAs, etc.) may communicate over two or more adjacent links. (Fig. 2, 205a and 205b, [0096], [0096] disclosing “WLAN 200 may support multi-link aggregation such that AP 105-a and STA 115-a may communicate in parallel over two or more links (e.g., link 205-a and link 205-b). STA 115-a may thus receive packets (e.g., MPDUs) over both link 205-a and link 205-b from AP 105-a. Such parallel communications over the two or more links may be synchronized (e.g., simultaneous) or unsynchronized (e.g., asynchronous), and may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time)).

Regarding claim 19, Patil discloses including communicating with at least one of the remote devices over a single link in response to the at least one of the remote devices requiring non- multi-link communications (Paragraph 0101,0134).
Regarding claim 20, Patil discloses including using a backoff procedure involving delaying communications of a first PPDU in one of the communications links based on communications in another one of the communications links (Paragraphs 0083, 0111 discloses the lower power transmission 310 may be transmitted with a reduced transmission power such that the transmission 310 is below an ED threshold at the second link 305-b. Therefore, when the OBSS transmission 320 stops at 330, the wireless device may be able to begin transmitting on the second link 305-b. By reducing the transmission power on the first link 305-a, the ACI 325 affecting the second link 305-b may not be great enough (e.g., have a strong enough signal strength) to prevent the wireless device from transmitting on the second link 305-b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2020/0288523 A1 which also supports provisional application 62/816,028) in view of Akhmetov et al. (2021/0076422 A1, supported by provisional 62/927,284).

Regarding claim 8, Patil discloses the mechanism of single link (0101). 
Patil does not disclose wherein the MLD is configured and arranged to disable enhanced distributed channel access (EDCA) in other channels for transmissions thorough the other channels via which the MLD is communicating, in response to communicating on the single link.
In an analogous art, Akhmetov discloses wherein the MLD is configured and arranged to disable enhanced distributed channel access (EDCA) in other channels for transmissions thorough the other channels via which the MLD is communicating, in response to communicating on the single link (Paragraphs 0012, 0016, 0018 disclose the non-AP STA may either start or resume any backoff for channel access after any one or more of the BTPs 104 in accordance with an enhanced distributed channel access (EDCA) channel access procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Akhmetov to the system of Patil to provide increase number of contention opportunities for STAs with time sensitive traffic (TST) and to provide such devices with more chances to access the medium and allow STAs with TST to have improved peak latency which therefore improves the user experience (Paragraph 0009, Akhmetov).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sadeghi et al. (US 20190280919 A1) discloses method 1600 begins at operation 1602 with gain access to a first 10 MHz channel when a backoff counter equals zero. The method 1600 continues at operation 1604 with gain access to a second 10 MHz channel when a sensed energy level of the second 10 MHz channel is below a threshold energy detection level a predetermined duration before the backoff counter equals zero ([0145], abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413